Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 05/11/2022.
Claims 1, 3-9, 11-17, and 19-23 are currently pending.
As a result of the Amendment submitted 05/11/2022, claims 1, 3-9, 11-17, and 19-23 are allowed. 
Allowable Subject Matter
Claims 1, 3-9, 11-17, and 19-23 are allowed. The following is an examiner’s statement of reasons for allowance: In the Examiner’s Office Action dated 1/11/2022, Claim(s) 1, 3-5, 9, 11-13, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shankaranarayana (U.S. Pub 2021/0357440A1), Claim 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shankaranarayana (U.S. Pub 2021/0357440A1), as applied to claim 1 and 9, and further in view of Software Engineering Stack Exchange, https://web.archive.org/web/20161114180315/https://softwareengineering.stackexchange.com/questions/9881/what-should-i-include-in-my-class-documentation-header, Nov 14, 2016. The prior art of record, Shankaranarayana and Software Engineering Stack Exchange do not show, suggest, or teach the features of, “...  (b) generating the combined sequence probability value for a particular candidate document sequence comprises: generating, using the one or more processors, an individual occurrence probability for an initial input document object of the set of input documents that is associated with a lower- most document ordering value of one or more document sequence ordering values defined by the candidate document sequence; for each current document ordering value of the one or more document sequence ordering values other than the lower-most document ordering value, determining, using the one or more processors, a conditional occurrence probability for occurrence of a post-initial input document object of the set of input document objects that is associated with the current document ordering value following each input document object of the set of input document objects having a lower document ordering value relative to the current document ordering value; and generating, using the one or more processors, the combined sequence probability value based at least in part on the individual occurrence probability for the initial input document object and each conditional occurrence probability for a post-initial input document object of the set of input document objects...” in combination with the other claimed features. An updated search for prior art on the EAST database has been conducted. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167